Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 03/14/2022 are acknowledged. Amended Claims 1 and 23 are acknowledged by the examiner. Claims 8-9 and 16 are canceled and newly added claims are 26-27.

EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kyle S. Reuther (Reg. No.77371) on April 20, 2022. Claims 24 and 26 are canceled and Claims 23 and 27 are amended as to put the application in conditions for allowance. The claims were amended as follows:

List of Claims:

1.	(Previously Presented) An imaging system comprising:an image sensor with a sensor plane aspect ratio that includes a larger edge dimension and a smaller edge dimension, wherein the image sensor has an aspect ratio larger than 17:9; a reflector rotatable relative to the image sensor about an axis and configured to direct light from a portion of a view of an external environment towards the image sensor, wherein the axis is substantially parallel to the larger edge dimension of the image sensor; a lens module including one or more lenses between the reflector and the image sensor, wherein an aperture of the lens module is asymmetric and includes a larger dimension and a smaller dimension, wherein the larger dimension of the aperture is substantially parallel to the larger edge dimension of the image sensor; and a controller coupled to the image sensor and the reflector, the controller configured to: rotate the reflector about the axis to direct light from portions of the view of the external environment towards the image sensor; synchronize the image sensor with the reflector to capture images of the portions of the view of the external environment; and combine the images from the image sensor to form an image that includes the view of the external environment.
2.	(Previously presented) The imaging system of claim 1, wherein the reflector has an aspect ratio that is rectangular, and a long axis of the reflector is substantially parallel to the larger edge dimension the image sensor. 
3.	(Original) The imaging system of claim 1, wherein a first portion of the view is captured while the reflector is at a first rotational position relative to the image sensor and a second portion of the view is captured while the reflector is at a second different rotational position relative to the image sensor.
4.	(Original) The imaging system of claim 1, further comprising a second image sensor positioned to capture an image of the external environment, the image including two or more of the portions of the view of the external environment. 
5.	(Original) The imaging system of claim 4, wherein the controller is configured to combine the images from the image sensor based on an image captured by the second image sensor.
6.	(Original) The imaging system of claim 1, wherein a portion of the view captured by the image sensor has at least some overlap with another portion of the view captured by the image sensor.
7.	(Original) The imaging system of claim 1, wherein the axis is substantially parallel to a sensor plane of the image sensor.
8.	(Canceled) 
9.	(Canceled) 
10.	(Original) The imaging system of claim 1, wherein the reflector is double-sided.
11.	(Original) The imaging system of claim 1, wherein the reflector includes an optical filter. 
12.	(Original) The imaging system of claim 1, wherein the reflector is rotatable about another axis that is substantially perpendicular to the axis.
13.	(Original) The imaging system of claim 1, wherein the reflector is further configured to move along the axis.
14.	(Original) The imaging system of claim 1, wherein the controller is further configured to rotate the reflector about the axis to compensate for motion of the imaging system.
15.	(Previously presented) The imaging system of claim 1, wherein the controller is further configured to move the image sensor or the lens module to compensate for motion of the imaging system.
16.	(Canceled) 
17.	(Previously presented) The imaging system of claim 1, wherein an entrance pupil of the lens is adjacent to the reflector.
18.	(Original) The imaging system of claim 1, wherein the image sensor includes a filter over one or more pixels.
19.	(Original) The imaging system of claim 1, further comprising: a housing of a mobile device that contains the image sensor and the reflector, the mobile device including a display, wherein light from the view of the external environment propagates through the display prior to being directed by the reflector.
20.	(Previously presented) The imaging system of claim 1, further comprising a second reflector, wherein the second reflector is rotatable relative to the image sensor about a second axis substantially parallel to the axis, wherein the reflector directs light towards a first portion of the image sensor and the second reflector directs light towards a second different portion of the image sensor.  
21.	(Previously presented) The imaging system of claim 1, wherein a lens surface of the lens module is symmetrical.
22.	(Previously presented) The imaging system of claim 1, wherein the lens module includes at least two asymmetric lens surfaces that cause the lens module to have two different focal lengths.  
23.	(Currently Amended) An imaging system comprising: an image sensor having an aspect ratio of at least 17:9; a reflector positioned to direct light from a portion of a view of an external environment towards the image sensor; a lens module positioned between the image sensor and reflector, the lens module configured to form an image of the portion of the view on the image sensor, the lens module including at least two asymmetric lens surfaces that cause the lens module to have two different focal lengths; and a controller coupled to the image sensor and configured to instruct the image sensor to capture the image of the portion of the view of the external environment, wherein: an aperture of the lens module is asymmetric; the asymmetric aperture of the lens module includes a larger dimension and a smaller dimension; the aspect ratio of the image sensor includes a larger dimension and a smaller dimension; and the larger dimension of the aperture is substantially parallel to the larger dimension of the aspect ratio of the image sensor.
24.	(Canceled) 
25.	(Previously presented) The imaging system of claim 23, wherein the reflector is rotatable relative to the image sensor and the imaging system.
26.	(Canceled) 
27.	(Currently Amended) The imaging system of claim 23, wherein: .

Allowable Subject Matter
Claims 1-7, 10-15, 17-23, 25 and 27 are allowed.
The following with applicant arguments is an examiner’s statement of reasons for allowance:
The cited prior art fails to disclose or suggest at least, “…an image sensor with a sensor plane aspect ratio that includes a larger edge dimension and a smaller edge dimension, wherein the image sensor has an aspect ratio larger than 17:9; a reflector rotatable relative to the image sensor about an axis and configured to direct light from a portion of a view of an external environment towards the image sensor, wherein the axis is substantially parallel to the larger edge dimension of the image sensor; a lens module including one or more lenses between the reflector and the image sensor, wherein an aperture of the lens module is asymmetric and includes a larger dimension and a smaller dimension, wherein the larger dimension of the aperture is substantially parallel to the larger edge dimension of the image sensor; and a controller coupled to the image sensor and the reflector, the controller configured to: rotate the reflector about the axis to direct light from portions of the view of the external environment towards the image sensor; synchronize the image sensor with the reflector to capture images of the portions of the view of the external environment; and combine the images from the image sensor to form an image that includes the view of the external environment.……..” as recited in amended claim 1. Therefore claim 1 is allowed. 

The cited prior art fails to disclose or suggest at least, “……an image sensor having an aspect ratio of at least 17:9; a reflector positioned to direct light from a portion of a view of an external environment towards the image sensor; a lens module positioned between the image sensor and reflector, the lens module configured to form an image of the portion of the view on the image sensor, the lens module including at least two asymmetric lens surfaces that cause the lens module to have two different focal lengths; and a controller coupled to the image sensor and configured to instruct the image sensor to capture the image of the portion of the view of the external environment, wherein: an aperture of the lens module is asymmetric; the asymmetric aperture of the lens module includes a larger dimension and a smaller dimension; the aspect ratio of the image sensor includes a larger dimension and a smaller dimension; and the larger dimension of the aperture is substantially parallel to the larger dimension of the aspect ratio of the image sensor..” as recited in amended claim 23. Therefore claim 23 is allowed. 

The dependent claims 2-7, 10-15, 17-22, 25 and 27 all depend on allowed base claim therefore they are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fayez Bhuiyan whose telephone number is 571-270-1562. The examiner can normally be reached on Monday to Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler L. Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAYEZ BHUIYAN/
Examiner, Art Unit 2698

/Timothy J Henn/Primary Examiner, Art Unit 2698